Citation Nr: 0906510	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-07 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for quadriparesis to include loss of use of hands and loss of 
control of bowels.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  During the course of the 
appeal, the Veteran moved into the jurisdiction of the 
Atlanta, Georgia RO.  


FINDINGS OF FACT

1.  The Veteran's quadriparesis, to include loss of use of 
hands and loss of control of bowels, was not caused by VA 
medical carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.

2.  An epidural hematoma, although rare in actuality, is a 
well-recognized complication of neurosurgery, making it a 
reasonably foreseeable event.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for quadriparesis, to include loss of use of 
hands and loss of control of bowels, are not met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the notice 
informed the Veteran of information and evidence necessary to 
substantiate the claim for compensation under 38 U.S.C.A. 
§ 1151.  It explained the relative burdens of VA and the 
Veteran, relating the information and evidence that VA would 
seek to provide and that which she was expected to provide.   
In response, the Veteran notified VA in January 2005 that she 
had nothing further to submit. 

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the April 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  All identified and relevant 
treatment records have been secured.  An expert medical 
opinion has been sought in conjunction with her claim.  The 
duty to assist has been fulfilled.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran contends that she is entitled to compensation 
benefits as a result of VA surgical treatment in January 
2001.  She specifically contends that she incurred an 
unforeseeable complication (an epidural hematoma) as a result 
of her January 2001 cervical laminectomy at the VAMC in 
Augusta, Georgia, which has left her arms paralyzed and has 
decreased her ability to control her bowels.  

Such claims are covered under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008).  This Veteran's claim was received in May 2001.  
For claims such as hers that were filed on or after October 
1, 1997, compensation under this provision shall be awarded 
for a qualifying additional disability as caused by improper 
VA treatment.  For purposes of this section, a disability is 
a qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  

Referable to causation, the evidence must show that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  In other words, merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability after that treatment does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  A determination 
of the additional disability includes consideration of 
pathology prior to, during, and after VA treatment.  

The facts in this case are not in dispute.  Clinical records 
confirm significant neck pain after a March 1999 motor 
vehicle accident.  The Veteran also began to develop weakness 
in her hands and legs.  Diagnostic testing leading up to the 
surgery included a CT scan in March 2000, taken after 
subjective complaints of numbness in the left hand.  It 
revealed varying degrees of spondylosis throughout the 
cervical spine.  A June 2000 MRI found degenerative disc 
changes at all levels of the cervical spine with severe 
spinal stenosis and bilateral neural foraminal narrowing.  

The surgery in question took place in January 2001 and was 
performed without incident.  Post-operatively, however, the 
Veteran developed an epidural hematoma, requiring additional 
surgical intervention.  After this February 2001 surgery, she 
lost all strength in her biceps and triceps and had much 
weakness in her hands.  Intensive rehabilitation in the 
Spinal Cord Injury Unit did not restore strength to her arms.  
She also lost the ability to control her bowels.

The case hinges on two medical questions.  First, the medical 
evidence must answer whether the proximate cause of the 
Veteran's epidural hematoma after her surgery was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the surgical treatment.  Second, it 
must answer whether the hematoma after the laminectomy was an 
event that was not reasonably foreseeable.  The Board sought 
an expert medical opinion on both questions. 

In November 2008, a VA neurosurgeon from a Missouri office of 
the Veterans Health Administration reviewed the Veteran's 
claims file at length.  Relative to the first question, the 
expert indicated that he reviewed the operative reports and 
found that the technique for the surgery performed was valid 
and sound.  There was also nothing within the operative repot 
that would suggest any negligence or deviation from the 
standard of care.  Furthermore, given the Veteran's 
neurologic decline, the need for reoperation was valid and 
sound, and the technique for that surgery was valid and 
sound.  Again, the expert found no evidence of deviation from 
the standard of care. 

Referable to the second question, the expert noted that 
although a cervical epidural hematoma resulting in neurologic 
deficit is rare, it is accepted as a very well recognized 
complication of spine surgery.  He explained that the broader 
entity of hematoma formation is also a rare occurrence, but 
again a well recognized complication of neurosurgery.  He 
additionally noted that, given the Veteran's hypertension, 
she was more predisposed to hematoma formation following 
surgery.  In essence, the expert found that the hematoma 
which the Veteran developed after surgery was a reasonably 
foreseeable event.  

This opinion is found to be highly credible.  It was offered 
by an expert in the field who conducted a full review of the 
file, as evidenced by the accurate rendering of the facts in 
the opinion itself.  Additionally, the expert supported his 
conclusion with a medical rationale.  It is not contradicted 
by any credible medical evidence of record.

In its January 2009 response to this opinion, the Veteran's 
representative accurately acknowledged that these are medical 
questions that cannot be resolved by lay statements.  
Instead, it argued that because the expert noted that such 
hematomas are rare, it should be considered not foreseeable.  
This lay statement, however, is not sufficient to rebut the 
medical conclusions of the expert.  The expert's opinion 
explains that while rare in actuality, hematomas are, in 
fact, a well recognized complication in such surgeries.  The 
Veteran has not submitted medical evidence to the contrary of 
this opinion.  Absent such evidence, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the 
preponderance of the evidence is found to be against the 
Veteran's claim.  The benefit of the doubt provision does not 
apply.  Compensation under 38 U.S.C.A. § 1151 is not 
warranted. 



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for quadriparesis to include loss of use of hands and bowels 
is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


